                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    FRANK O. LAMBERTUS,

                          Petitioner,                  Case No. 1:19-cv-00149-REB

    vs.                                                INITIAL REVIEW ORDER

    JOSH TEWALT, Director, Idaho
    Department of Correction,1

                          Respondent.



          Petitioner Frank O. Lambertus, an Idaho state prisoner confined in a Texas prison

facility, filed a Petition for Writ of Habeas Corpus challenging his state court conviction

and sentence. (Dkt. 1.) The Court now reviews the Petition to determine whether the

claims are subject to summary dismissal pursuant to 28 U.S.C. § 2243 or Rule 4 of the

Rules Governing § 2254 Cases.




1
 Petitioner has been transferred to a Texas facility. The Court substitutes as Respondent the Idaho
Department of Correction Director, the legal custodian of Petitioner. See Rule 2(a), Rules Governing
Section 2254 Cases; Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004) (the custodian “is ‘the person’
with the ability to produce the prisoner’s body before the habeas court.”). The AState of Idaho@ is not a
proper respondent in a habeas corpus action. See Smith v. Idaho, 383 F.3d 934, 937 (9th Cir. 2004).


INITIAL REVIEW ORDER - 1
                                 REVIEW OF PETITION


   1. Standard of Law

        Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. See Rule 4 of the Rules Governing Section

2254 Cases. Summary dismissal is appropriate where “it plainly appears from the face of

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Id.


   2. Background

        Petitioner was convicted by jury of rape in a criminal action in Elmore County,

Idaho. He was sentenced to a unified incarceration term of ten years fixed, with ten years

indeterminate. Thereafter, he filed a direct appeal, asserting that his sentence was

excessive. The Idaho Court of Appeals affirmed the sentence, and Petitioner did not file a

petition for review with the Idaho Supreme Court. (See Dkt. 1.)

        Petitioner filed a post-conviction action in 2017, raising the issues of “ineffective

counsel, false testimony, mental understanding, and sentencing too long—

disproportionate.” (Dkt. 1, p. 3.). His post-conviction petition was dismissed or denied.

He did not file an appeal. Petitioner filed this federal habeas corpus action on April 4,

2019.



INITIAL REVIEW ORDER - 2
   3. Review of Claims

       In this federal habeas corpus action, Petitioner brings the following claims. First,

Petitioner asserts that the detective undertook an improper investigation because there

was no rape kit done on the victim and no DNA evidence found. Second, Petitioner

claims that “the jury was dirty,” meaning that “one of the juror members knew the

detective and the other juror member knew the prosecutor.” (Id., p. 7.) Third, Petitioner

complains that his defense counsel did not call Petitioner’s preferred witnesses. He

asserts, “I had a list of 20 people but there was only 3 that would have been great.” (Id.,

p. 8.) Fourth, Petitioner asserts that the victim changed her story five times.

       Petitioner admits that he brought none of these claims before the Idaho Supreme

Court. Therefore, his claims appear procedurally defaulted, because there are no further

procedural means available to bring the claims before the Idaho Supreme Court in a

proper manner. To enable the Court to hear the merits of his claims, Petitioner will have

to show that a legal or equitable reason applies to excuse the default of his claims, as

explained below.

       Therefore, the Court will order the Clerk to serve a copy of the Petition on counsel

for Respondent, who may respond either by answer or pre-answer motion and who shall

provide relevant portions of the state court record to this Court.


   4. Request for Appointment of Counsel

       Petitioner seeks appointment of counsel, citing his status as an incarcerated inmate

and a pauper. There is no constitutional right to counsel in a habeas corpus action.

Coleman v. Thompson, 501 U.S. 722, 755 (1991). A habeas petitioner has a right to

INITIAL REVIEW ORDER - 3
counsel, as provided by rule, if counsel is necessary for effective discovery or if an

evidentiary hearing is required in his case. See Rules 6(a) & 8(c) of the Rules Governing

Section 2254 Cases. In addition, the Court may exercise its discretion to appoint counsel

for an indigent petitioner in any case where required by the interests of justice. 28 U.S.C.

§ 2254(h); 18 U.S.C. § 3006A(a)(2)(B). Whether counsel should be appointed turns on a

petitioner’s ability to articulate his claims in light of the complexity of the legal issues

and his likelihood of success on the merits. See Weygandt v. Look, 718 F.2d 952, 954 (9th

Cir. 1983).

       Presently, the Court will deny Petitioner’s request for appointment of counsel until

after it has an opportunity to review the state court record submitted by Respondent to

consider whether the claims appear meritorious or whether discovery or an evidentiary

hearing is required. See Rules 6(a) & 8(c) of the Rules Governing Section 2254 Cases; 28

U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B); Weygandt v. Look, 718 F.2d 952, 954

(9th Cir. 1983). The Court will reconsider Petitioner’s request for appointment of counsel

at each phase of this litigation, without the need for Petitioner to file another motion.


   5. Standards of Law for Habeas Corpus Action

       Given Petitioner’s status as a pro se litigant, the Court provides the following

habeas corpus standards of law which may apply to Petitioner’s case, depending on

Respondent’s response.




INITIAL REVIEW ORDER - 4
                A.    Exhaustion of State Court Remedies

       Habeas corpus law requires that a petitioner “exhaust” his state court remedies

before pursuing a claim in a federal habeas petition. 28 U.S.C. § 2254(b). To exhaust a

claim, a habeas petitioner must fairly present it as a federal claim to the highest state

court for review in the manner prescribed by state law. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Unless a petitioner has exhausted his state court remedies relative

to a particular claim, a federal district court cannot grant relief on that claim, although it

does have the discretion to deny the claim. 28 U.S.C. § 2254(b)(2).

       State remedies are considered technically exhausted, but not properly exhausted, if

a petitioner failed to pursue a federal claim in state court and there are no remedies now

available. O’Sullivan, 526 U.S. at 848. A claim may also be considered exhausted,

though not properly exhausted, if a petitioner pursued a federal claim in state court, but

the state court rejected the claim on an independent and adequate state law procedural

ground. Coleman v. Thompson, 501 U.S. 722, 731-732 (1991). Under these

circumstances, the claim is considered “procedurally defaulted.” Id. at 731. A

procedurally defaulted claim will not be heard in federal court unless the petitioner shows

either that there was legitimate cause for the default and that prejudice resulted from the

default, or, alternatively, that the petitioner is actually innocent and a miscarriage of

justice would occur if the federal claim is not heard. Id.

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray v. Carrier, 477 U.S. 478, 488

INITIAL REVIEW ORDER - 5
(1986). To show “prejudice,” a petitioner bears “the burden of showing not merely that

the errors [in his proceeding] constituted a possibility of prejudice, but that they worked

to his actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       An attorney’s errors that rise to the level of a violation of the Sixth Amendment’s

right to effective assistance of counsel may, under certain circumstances, serve as a cause

to excuse the procedural default of other claims. Murray v. Carrier, 477 U.S. at 488.

However, an allegation of ineffective assistance of counsel will serve as cause to excuse

the default of other claims only if the ineffective assistance of counsel claim itself is not

procedurally defaulted or, if defaulted, Petitioner can show cause and prejudice for the

default. Edwards v. Carpenter, 529 U.S. 446, 454 (2000). In other words, before a federal

court can consider ineffective assistance of counsel as cause to excuse the default of

underlying habeas claims, a petitioner generally must have presented the ineffective

assistance of counsel claim in a procedurally proper manner to the state courts, such as in

a post-conviction relief petition, including through the level of the Idaho Supreme Court.

       As to another related but different topic—errors of counsel made on post-

conviction review that cause the default of other claims—the general rule on procedural

default is that any errors of a defense attorney during a post-conviction action cannot

serve as a basis for cause to excuse a petitioner’s procedural default of his claims. See

Coleman v. Thompson, 501 U.S. at 752. This rule arises from the principle that a

petitioner does not have a federal constitutional right to effective assistance of counsel




INITIAL REVIEW ORDER - 6
during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551 (1987);

Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993).

       The case of Martinez v. Ryan, 566 U.S. 1 (2012), established a limited exception

to the Coleman rule. In Martinez, the court held that inadequate assistance of counsel “at

initial-review collateral review proceedings may establish cause for a prisoner’s

procedural default of a claim of ineffective assistance at trial.” Id. at 9. The Martinez

Court explained that the limited exception was created “as an equitable matter, that the

initial-review collateral proceeding, if undertaken without counsel or with ineffective

counsel, may not have been sufficient to ensure that proper consideration was given to a

substantial claim.” Id. at 14.

       The Martinez v. Ryan exception is applicable to permit the district court to hear

procedurally defaulted claims of ineffective assistance of trial counsel, id. at 1320, and

ineffective assistance of direct appeal counsel. See Nguyen v. Curry, 736 F.3d 1287 (9th

Cir. 2013). The exception has not been extended to other types of claims. See Hunton v.

Sinclair, 732 F.3d 1124 (9th Cir. 2013) (Martinez not applicable to a defaulted Brady

claim).

       If a petitioner cannot show cause and prejudice for a procedurally defaulted claim,

he can still raise the claim if he demonstrates that the court’s failure to consider it will

result in a “fundamental miscarriage of justice.” McCleskey v. Zant, 499 U.S. 467, 494

(1991). A miscarriage of justice means that a constitutional violation has probably

resulted in the conviction of someone who is actually innocent. Murray v. Carrier, 477

U.S. at 496.


INITIAL REVIEW ORDER - 7
       A compelling showing of actual innocence can satisfy the fundamental

miscarriage of justice exception to procedural default, allowing a court to review

Petitioner’s otherwise defaulted claims on their merits. See Schlup v. Delo, 513 U.S. 298,

315, 324 (1995). “Actual innocence” means a colorable showing that one is factually, not

merely legally, innocent of the charges. Herrera v. Collins, 506 U.S. 390, 404 (1993).

       To establish such a claim, a petitioner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence – that was not presented at trial.” Schlup, 513 U.S.

at 324. The evidence supporting the actual innocence claim must be “newly presented”

evidence of actual innocence, meaning that “it was not introduced to the jury at trial”; it

need not be “newly discovered,” meaning that it could have been available to the

defendant during his trial, though it was not presented to the jury. Griffin v. Johnson, 350

F.3d 956, 962–63 (9th Cir. 2013).

       The petitioner bears the burden of demonstrating that “in light of all the evidence,

including evidence not introduced at trial, it is more likely than not that no reasonable

juror would have found [him] guilty beyond a reasonable doubt.” Id. at 327; see also

House v. Bell, 547 U.S. 518, 539 (2006). The standard is demanding and permits review

only in the “extraordinary” case. Schlup, 513 U.S. at 327 (citation omitted).

       A habeas proceeding is not a proper forum in which to re-litigate an entire case

that has already been tried. Instead, “[w]hen confronted with a challenge based on trial

evidence, courts presume the jury resolved evidentiary disputes reasonably so long as

sufficient evidence supports the verdict.” House v. Bell, 547 U.S. at 539. A persuasive


INITIAL REVIEW ORDER - 8
claim of actual innocence must be based on new evidence that was not presented to the

jury that is so compelling that the reviewing court must conclude that it is now probable

that no rational juror would vote to convict the defendant. See id. at 538-39.

       As to timing, “[u]nexplained delay in presenting new evidence bears on the

determination whether the petitioner has made the requisite showing.” Perkins, 133 S.Ct.

at 1935. In other words, a petitioner’s diligence should not be considered “discretely, but

as part of the assessment whether actual innocence has been convincingly shown.” Id.


                B.   Claims Proceeding on Merits

       For any of Petitioner’s claims that meet these procedural requirements and

proceed on the merits, Petitioner shall bear the burden of proving that the state court

judgment either “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of

the United States”; or that it “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

       Though the source of clearly established federal law must come from the holdings

of the United States Supreme Court, circuit law may be persuasive authority for

determining whether a state court decision is an unreasonable application of Supreme

Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000). However,

“circuit precedent may [not] be used to refine or sharpen a general principle of Supreme




INITIAL REVIEW ORDER - 9
Court jurisprudence into a specific legal rule that th[e] Court has not announced.”

Marshall v. Rodgers, 133 S.Ct. 1446, 1450 (2013) (citations omitted).

                                         ORDER

       IT IS ORDERED:

       1. Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 5) is GRANTED.

       2. Petitioner’s request for appointment of counsel, contained in the Petition (Dkt.

          1) is DENIED without prejudice.

       3. The Clerk of Court shall serve (via ECF) a copy of the Petition (Dkt. 1), with

          exhibits, together with a copy of this Order, on L.LaMont Anderson, on behalf

          of Respondent, at Mr. Anderson’s registered ECF address.

       4. Within 120 days after entry of this Order, Respondent shall have the option of

          filing either of the following: (1) a motion for summary dismissal or partial

          summary dismissal on procedural grounds (which may be followed by an

          answer if the motion is unsuccessful); or (2) an answer and brief on the claims

          that were adjudicated on the merits by the Idaho Supreme Court, that also

          includes a brief summary (between one paragraph and several pages) of any

          procedural defenses for any claims (which may be argued in the alternative). If

          Respondent files an answer and brief, the Court first will determine the claims

          that were adjudicated on the merits by the Idaho Supreme Court; for any

          claims that appear to warrant relief or for any claims not disposed of on the

          merits that appear subject to procedural defenses, the Court next will determine




INITIAL REVIEW ORDER - 10
        whether those claims are barred by any procedural defenses and will call for

        additional briefing, evidence, or a hearing, if necessary.

     5. Respondent shall file with the responsive pleading or motion, or within a

        reasonable time period thereafter, a copy of all portions of the state court

        record previously transcribed that are relevant to a determination of the issues

        presented. Any presentence investigation reports or evaluations shall be filed

        under seal. The lodging of the remainder of the state court record, to the extent

        that it is lodged in paper format, is exempt from the redaction requirements, as

        provided in District of Idaho Local Civil Rule 5.5(c).

     6. If the response to the habeas petition is an answer, Petitioner shall file a reply

        (formerly called a traverse), containing a brief rebutting Respondent’s answer

        and brief, which shall be filed and served within 28 days after service of the

        answer. Respondent has the option of filing a sur-reply within 14 days after

        service of the reply. At that point, the case shall be deemed ready for a final

        decision.

     7. If the response to the habeas petition is a motion, Petitioner’s response shall be

        filed and served within 28 days after service of the motion, and Respondent’s

        reply, if any, shall be filed and served within 14 days thereafter.

     8. No party shall file supplemental responses, replies, affidavits or other

        documents not expressly authorized by the Local Rules without first obtaining

        leave of Court.




INITIAL REVIEW ORDER - 11
     9. No discovery shall be undertaken in this matter unless a party obtains prior

        leave of Court, pursuant to Rule 6 of the Rules Governing Section 2254 Cases.

     10. The parties may, but need not, file the following in this matter: (1) notices of

        non-objections to motions to which they do not object; (2) responses to

        motions for appointment of counsel; (3) responses to motions that are

        meritless, frivolous, or filed in contravention of this Order; or (4) notices of

        intent not to file a reply. If additional briefing is required on any issue, the

        Court will order it.

     11. Each party shall ensure that all documents filed with the Court are

        simultaneously served via the ECF system or by first-class mail upon the

        opposing party (through counsel if the party has counsel), pursuant to Federal

        Rule of Civil Procedure 5. Each party shall sign and attach a proper mailing

        certificate to each document filed with the court, showing the manner of

        service, date of service, address of service, and name of the person upon whom

        service was made, or as specified by the applicable ECF rules. The Court will

        not consider ex parte requests unless a motion may be heard ex parte according

        to the rules and the motion is clearly identified as requesting an ex parte order,

        pursuant to Local Rule 7.2. (“Ex parte” means that a party has provided a

        document to the court, but that the party did not provide a copy of the

        document to the other party to the litigation.)

     12. All Court filings requesting relief or requesting that the Court make a ruling or

        take an action of any kind must be in the form of a pleading or motion, with an


INITIAL REVIEW ORDER - 12
        appropriate caption designating the name of the pleading or motion, served on

        all parties to the litigation, pursuant to Federal Rules of Civil Procedure 7, 10

        and 11, and Local Rules 5.2 and 7.1. The Court will not consider requests

        made in the form of letters.

     13. Petitioner shall at all times keep the Court and Respondent advised of any

        changes in address.

     14. If Petitioner’s custodian changes at any point during this litigation, counsel for

        Respondent shall file a Notice of Substitution of Respondent within 30 days of

        such change, identifying the person who is substituted as Respondent. See Fed.

        R. Civ. P. 25(d); Rule 2(a) of the Rules Governing Section 2254 Cases.


                                                DATED: September 30, 2019




                                                Honorable Ronald E. Bush
                                                Chief U. S. Magistrate Judge




INITIAL REVIEW ORDER - 13
